DETAILED ACTION

1. 	This Office Action is in response to the Amendment and Arguments/Remarks filed on 6/8/2021. 

Allowable Subject Matter
2. 	Claims 1 and 3-20 are allowed. 
3. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference: Shi et al. (US PG Pub 2011/0287165 A1).        

	Summary of Claim 1:
A composition comprising: 

a modified-dextrin having a weight average molecular weight (Mw) of 1,000 to 300,000 daltons,

said dextrin being modified with an anhydride of a polyacid,

said modified-dextrin having a pH of below 4.5;

wherein the modified-dextrin has a solubility in an aqueous environment comprising at least 75% water at a pH of at least 5.0 of at least 70 wt%, and

the modified-dextrin has a solubility in an aqueous environment comprising at least 75% water at a pH of less than 3.0 at most 20 wt%.

 
Shi et al. teach a modified starch wherein the starch is modified with an organic acid anhydride reagent (claim 1), wherein the pH of the modified starch is less than 4.5 (Table 1), wherein the starch is modified with octenyl succinic acid anhydride (“OSA”) ([0031], Table 1).
Shi et al. do not teach or fairly suggest the claimed composition, wherein the composition comprises, in particular, modified dextrin and are further silent on the molecular weight of the modified dextrin. Shi et al. are further silent still on the modified dextrin having a solubility of at least 70 wt% in 
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763